Citation Nr: 0112935	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran's claim of entitlement to 
service connection for PTSD was denied.

The veteran requested a travel board hearing in a substantive 
appeal dated in November 1999.  A letter dated in December 
2000 notified him of the scheduled hearing, however, he 
failed to appear.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Diagnosed post-traumatic stress disorder (PTSD) developed 
as a result of emotional trauma sustained during military 
service.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In particular, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

A "clear" diagnosis of PTSD is, at minimum, "an 
unequivocal one."  Cohen, 10 Vet. App. at 139.  The 
sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126 to adopt the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), which 
effected a shift in diagnostic criteria from an objective 
standard to a subjective standard).  If there is an 
unequivocal diagnosis of PTSD by mental heath professionals, 
it is presumed that the diagnosis was made in accordance with 
the applicable DSM criteria as to both adequacy of 
symptomatology and sufficiency of the stressor (or 
stressors). Id.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  The phrase "engaged 
in combat with the enemy" requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99.

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  
38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. 
App. at 98.  

The final requirement is medical evidence of a nexus between 
the claimed in-service stressor and the current disability.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau, 9 Vet. App. at 396.  In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Cohen, 10 Vet. App. at 138.

In this case, the evidence shows that the veteran is 
currently diagnosed as having PTSD as a result of alleged 
experiences in service.  Thus, the Board must determine 
whether there is credible supporting evidence that the 
veteran's alleged in-service stressors actually occurred.    

The initial issue for consideration is whether the veteran 
engaged in combat with the enemy.  Records reveal that he 
served in the Republic of Vietnam from February 1970 until 
August 1970.  In this regard, available service personnel 
records do not reflect any awards, medals, assignments or 
other information that would lead to the conclusion that the 
veteran has combat exposure.  The military occupational 
specialty listed for the veteran during his time in Vietnam 
was a Laundry Machine Operator.  

However, associated with a September 1999 statement from the 
Department of the Navy was a copy of the records of Marine 
Air Base Squadron 16 for the period March to August 1970.  
The records contain brief reports of incidents that occurred 
during that time.  One of the incidents involved a vehicular 
accident resulting in the deaths of two members and injuries 
to several others.  This appears to corroborate an incident 
described by the veteran in his May 1999 stressor statement 
made to the VA.  This event was also described by veteran 
during a June 1999 VA outpatient session which resulted in 
the diagnosis of PTSD.  Furthermore, despite the information 
provided by the veteran and the Department of the Navy, the 
RO failed to pursue any further investigation, including a 
request to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of stressors.  On the 
basis of the information provided, it is concluded that 
service connection for PTSD is merited.


ORDER

Entitlement to service connection for PTSD is granted.

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


